DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
2.	Applicant’s remarks received on Nov. 22, 2021 with respect to the amended claims have been acknowledged and are moot in view of a new ground of rejection.  Currently claims 1, 7, 14, 15, 17, 19-21, 23-25, 27, 29, and 30 are rejected.
	
Response to Amendments
Double Patenting
3.	Claims 1, 7, and 27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 1 respectively of U.S. Patent No. 10,956,105 in view of Mulin (US Pub: 2021/0006675).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 8 of Patent No. 10,956,105 suggests the teaching of claims 1, 7, and 27 of the current application regarding storing conflicting print settings at a printer which communicates one of the conflicting print settings to a particular terminal device.  
The claims of Patent No. 10,956,105 do not specify transmitting different print setting values to the information processing apparatus according to the received information.  In the same field of endeavor, Mulin teaches: receiving information indicating a print service used by the information processing apparatus from the 
Transmitting different setting information to the information processing apparatus for setting different functions accordingly has been well practiced in the art as prescribed by Mulin.  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to store various conflicting setting values at the image forming device and transmit specific setting value to the information processing apparatus for setting specific function/application based on received information for providing dynamic print driver for supporting various service/application for improving usability.

4.	Claims 1, 7, and 27 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,093,188. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of Patent No. 11,093,188 suggests the teaching of claims 1, 7, and 27 of the current .

5.	Claims 1, 7, and 27 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Application 16/841,465. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of Application 16/841,465 suggests the teaching of claims 1, 7, and 27 of the current application regarding storing conflicting print settings at a printer which communicates one of the conflicting print settings to a particular terminal device based on information received from the terminal device.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

6.	Claims 1, 7, and 27 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Application 17/237,363. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of Application 17/237,363 suggests the teaching of claims 1, 7, and 27 of the current application regarding storing conflicting print settings at a printer which communicates one of the conflicting print settings to a particular terminal device based on information received from the terminal device.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 7, 17, 23, 24, 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (US Pub: 2019/0294386) and in further view of Mulin (US Pub: 2021/0006675).
	Regarding claim 1 (currently amended), Iwamoto teaches: An image forming apparatus for communicating with an information processing apparatus [fig. 1], the image forming apparatus comprising: one or more memories configured to store a plurality of combinations of print setting values that conflict with each other [p0004]; and one or more processors configured to perform operations including: setting whether to execute a print process based on print data generated by a print service, receiving information indicating a print service used by the information processing apparatus from 
Iwamoto does not transmit different print setting values to the information processing apparatus according to the received information.  In the same field of endeavor, Mulin teaches: receiving information indicating a print service used by the information processing apparatus from the information processing apparatus and transmitting, to the information processing apparatus, one or more combinations selected from the plurality of combinations based on the print service indicated by the received information, in a case that it has been set to execute the print process based on the print data generated by the print service indicated by the received information, wherein none of the plurality of combinations is transmitted to the information processing apparatus in a case that it has not been set to execute the print process based on the print data generated by the print service indicated by the received information [p0127-p0129 (When a message does not include selection of any function or application, no setting information is transmitted to the information processing apparatus.)].  Transmitting different setting information to the information processing apparatus for setting different functions accordingly has been well practiced in the art as prescribed by Mulin.  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to store various conflicting setting values at the image forming device and transmit specific setting value to the information processing apparatus for setting specific function/application based on received information for providing dynamic print driver for supporting various service/application for improving usability.
Claim 7 (currently amended) has been analyzed and rejected with regard to claim 1.

Regarding claim 17 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Mulin further teaches: The image forming apparatus according to claim 1, wherein the one or more processors are further configured to perform operations including selecting, based on print setting values that are able to be set using a function indicated by the received information, the one or more combination of print setting values from among the plurality of combinations stored in the one or more memories [p0127-p0129].

Regarding claim 23 (currently amended), the rationale applied to the rejection of claim 7 has been incorporated herein.  Claim 23 has been analyzed and rejected with regard to claim 17.   

Regarding claim 24 (previously presented), the rationale applied to the rejection of claim 7 has been incorporated herein.  Mulin further teaches: The method according to claim 7, wherein the information received from the information processing apparatus corresponds to the print service that is executed by the information processing apparatus [p0108, p0109, p0079-p0081 (Information received from the information processing apparatus is for executing the operation of setting print function/service at the information processing apparatus.)].

Claim 27 has been analyzed and rejected with regard to claim 1 and in accordance with Iwamoto’s further teaching on: receiving print setting values that have been set on the information processing apparatus, checking the received print setting values based on the selected one or more combinations, and performing operations including not using one or more combinations that are not selected for the checking [fig. 10: S204-S212 (Only combination associated with a received ID is selected for checking and using.)].

Regarding claim 29 (previously presented), the rationale applied to the rejection of claim 27 has been incorporated herein.  Mulin teaches: The image forming apparatus according to claim 27, wherein the received information is information relating to the information processing apparatus [p0127-p0129 (Received information relates to function/application selected from/at the information processing apparatus.)].

 Regarding claim 30 (previously presented), the rationale applied to the rejection of claim 27 has been incorporated herein.  Mulin further teaches: The image forming apparatus according to claim 27, wherein the received information is information relating to User Agent [p0127-p0129 (Received information relates to function/application selected by user agent.)].

9.	Claims 14, 15, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (US Pub: 2019/0294386) and Mulin (US Pub: 2021/0006675); and in further view of Kitagata (US Pub: 2013/0148155).
Regarding claims 14 and 15 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Iwamoto in view of Mulin does not display a screen for setting whether to execute the print process.  In the same field of endeavor, Kitagata teaches: The image forming apparatus according to claim 1, wherein the one or more processors are further configured to perform operations including displaying a screen for setting whether to execute the print process based on the print data generated by the print service; wherein the screen includes information relating to one or more print services including the print service [figs. 10A and 10B].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to display user interface for setting whether to execute a print process according to a print service for increased usability and functionality.

Regarding claims 20 and 21 (currently amended), the rationale applied to the rejection of claim 7 has been incorporated herein.  Claims 20 and 21 have been analyzed and rejected with regard to claims 14 and 15 respectively.   

10.	Claims 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (US Pub: 2019/0294386) and Mulin (US Pub: 2021/0006675); and in further view of Inaba et al (US Pub: 2012/0262751).
 	Regarding claim 19 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Iwamoto in view of Mulin does not notify port number by the information processing apparatus.  In the same field of 
 
Regarding claim 25 (currently amended), the rationale applied to the rejection of claim 7 has been incorporated herein.  Claim 25 has been analyzed and rejected with regard to claim 19.   

Contact
11.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


    								    /Fan Zhang/
								    Patent Examiner, Art Unit 2674